TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00759-CR


Stephen Walker, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. D-1-DC-10-300501, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING


O R D E R

PER CURIAM
		On December 17, 2010, this appeal was dismissed for want of jurisdiction based on
the trial court's certification that appellant Stephen Walker had waived his right of appeal.  See Tex.
R. App. P. 25.2(a)(2), (d).  Walker has filed a motion for rehearing, asserting that the trial court's
certification was incorrect.  Walker states that during the plea hearing, the trial court notified him
of his right to appeal a pretrial ruling denying his motion to suppress evidence.  The reporter's
record, received by this Court on January 10, 2011, supports Walker's assertions.  The trial court's
certification should have reflected that Walker's appeal "is a plea-bargain case, but is on matters
[that] were raised by written motion filed and ruled on before trial and the defendant has the right
of appeal."  Accordingly, we withdraw our opinion and judgment dated December 17, 2010, and
reinstate this appeal.  The trial court clerk is hereby ordered to file a supplemental record in this
Court, containing an amended certification of Walker's right of appeal.


Before Chief Justice Jones, Justices Henson and Goodwin
Filed:   February 4, 2011